Approval of the Minutes
The minutes of the last sitting have been distributed.
Are there any comments?
Madam President, looking at the record of voting for yesterday, for some unknown reason - and I am usually pretty diligent about these matters - there are three votes where I am not recorded as having voted. I did vote on every vote yesterday.
We have made a note of that and we shall check it.
Madam President, I refer to page 8 of the Minutes for yesterday where it says: ' The President closed the debate' . What it does not say is that Members were summoned to vote at noon but that the debate was still continuing. Indeed, Commissioner Cresson was obliged to reply to the debate while Members were still coming into vote. The President had to call upon Members to stop talking and take their seats to allow the Commissioner to finish her response.
It seems to me that we are not ordering our affairs as efficiently as we should. Members come to Parliament to talk and if they arrive in the Chamber expecting to vote and find that a debate is still in progress, it is not unnatural that they should speak to each other. I submit that we should organize our affairs better and either allow a certain amount of time in the morning session for those colleagues who will run over - as I am doing - or start the voting later.
That was not about the minutes, but we have made a note of it.
(Parliament approved the Minutes)
Madam President, on Tuesday morning, despite grave reservations, we agreed on the urgency of sending financial assistance to Macedonia and Bulgaria, even though we had not had any opportunity to discuss the matter in committee. Because of the urgency of the situation there, however, we agreed, and in committee we were told that on Friday we would have the opportunity to hold a brief discussion on this subject. Now I see that no such debate is planned, and I wish to protest about that, because it has never been discussed, and because it is not in line with our procedure to date.
Mr Posselt, I can only say that the committee decided on a procedure without report, and so there was no reason to hold a discussion at the part-session.
Madam President, what Mr Posselt says is correct. We raised this point ourselves, and we asked that the issue should not be dealt with in this way since we knew that it would not be discussed in committee or in the plenary. That was perfectly clear. So you are right to say that not having a debate is not the proper way to go about things, but that was part of the package you voted for, and that is where the problem lies.
Thank you Mrs Aelvoet .
Votes
The recommendation is deemed adopted, since no written objections have been submitted by one tenth of the Members of Parliament.
I wish to protest most strongly against the way in which the Council has pressurized us over the financial assistance for Bulgaria and Macedonia. There is no urgent need for this financial assistance, since it is not emergency aid for a starving population. These are not countries where a disaster happened the day before yesterday, and where it is absolutely essential for blankets to be sent today.
In spite of this, the Council has approached Parliament at a time when it is unable, either in the appropriate committees or in the plenary session, to verify the circumstances, to discuss the issue, to draw up a report and to vote on it in full knowledge of the facts. The Council's disregard for Parliament once again shows up the European institutions in a very bad light, and makes it urgently necessary to have a fundamental revision.
I have a further criticism about the financial assistance itself. In the present case, it consists in issuing non-transparent loans in order to balance the budgets of the countries concerned. Basically, these credits are just being used to secure other credits issued by private banks in Europe. In other words, once again public resources are being used to ensure that the banks' private profits do not shrink Public money is being used to oil the wheels of private banks. That is not a responsible way to use tax-payers' money. In addition, it keeps these 'assisted' countries in debt. What we have here, in fact, is nothing more or less than a lightning attack designed to perpetuate the system of dependency on the banks.
These credits are part of an overall strategy which is coordinated by the IMF. In this way it is able, quite shamelessly, to interfere in the domestic policy of the countries concerned. In Bulgaria, this issue has even caused a government to fall from power. This carrot-and-stick policy is extremely problematical. The EU can always turn off the money supply if the governments in question do not toe the line and follow precisely the sort of financial and economic policy that Washington and Brussels approve of.
In no way, however, is our group fundamentally opposed to financial assistance for Bulgaria and Macedonia. This assistance, however, should not be used to secure bank profits. It should go to the countries and the people affected, and should be used, transparently, to help those branches of the economy that are in difficulties to get back on their feet again.
This urgent matter has gone through Parliament without a debate - either in the relevant committee or in the plenary session.
We are talking here about macro-financial assistance, which is stand-by assistance that is to be used to settle debts which these countries have entered into in order to meet the criteria set by the IMF.
The people in these countries will not derive any benefit from this money: it simply flows from bank to bank. The Commission document shows that this money will only be paid out when the countries concerned have to a large extent paid off their debts. Basically, this public money is being used to feed the private banking system, and to draw the countries concerned into a position of long-term indebtedness.
The Greens are demanding credible support measures which include structural aid for sustainable development projects. The needs of democratic development in these changing countries will not be served if a large part of their national economic success is due to Western banks. When are we finally going to be prepared to have a system of international financial relations that shows some respect for human dignity?
I did not leave the part-session until after the vote on this point, and thus I did not take part in the subsequent procedural debate. However, I do not believe that participation in this procedural debate is absolutely essential in order to justify my submitting a written explanation of vote, because, as I have already mentioned, I did take part in the vote, and the procedural debate did not take place until after we were called to vote on the report by Mrs Magda Aelvoet.
Cox report (A4-206/97)
. (DA) The Danish Social Democrats voted for the Cox report today.
The proposal for a decision relates to authorizations for Member States to apply a number excise duty reductions and exemptions until 31 December 1998 and to the abolition of a number of other excise duty reductions and exemptions with effect from 31 December 1996.
The Danish Social Democrats would welcome an amendment of Directive 92/81/EEC, which is the legal basis for this proposal, as soon as possible so that the Member States may be authorized to impose excise duties on mineral oils supplied for use as a motor fuel in especially polluting commercial vessels sailing in EU waters.
The provision in Article 8(1c) of Council Directive 92/81/EEC should be deleted, so that Member States are free to impose duties on fuel for use, for example, on catamaran ferries.
Catamaran ferries are the cause of serious environmental pollution, noise nuisance and disturbance to wildlife; they endanger other sea-going vessels and are a nuisance to beach visitors. The Danish Social Democrats would also like to see the transport of goods and passengers switched from catamaran ferries and other fast-moving craft to more environmentally friendly vessels.
The PPE Group agrees with the rapporteur that we should not approve any kind of review procedure which leads to exemptions being extended indefinitely. All exemptions must be reviewed at regular intervals, and the PPE Group feels that it is vital to make this clear when all the current excise duty reductions or exemptions expire. If Member States wish to extend exemptions or reductions in the rate of duty, they must be able to provide good reasons for doing so, and these must not conflict with the principles of the single market, fair competition and a sustainable policy on the environment. If too many exceptions are made which do not meet these three conditions, it will be impossible for the single market to operate. This is why my group feels it is clear that the fixing of rates cannot be left entirely to the Member States' discretion.
The Commission's report discusses a number of relatively minor points in detail, but says nothing about the main issues, such as the special position regarding excise duty on fuel for commercial aviation and for shipping. I understand that the Commission is to put forward a new proposal on the excise duty on mineral oils, so I wonder whether this document before us now really counts for anything. Perhaps the Commissioner could clarify this point.
There is another point I should like to mention. Given that at least 70 exemptions or exceptions have been granted over the years for various policy objectives, and not always the most convincing ones at that, I am amazed that the Commission is causing so many problems about granting a low VAT rate for labourintensive services, which could promote employment in sensitive sectors. In view of the many exemptions granted on excise duty, perhaps the Commission could finally give this proposal serious consideration.
Coming back to the excise exemptions, the forthcoming ECOFIN Council is going to have to reach a unanimous decision on a new package of derogation applications, and it appears that they have all been approved apart from the two from the Netherlands. The Netherlands wishes to increase the excise duty on fuel from 1 July 1997, except for heavy goods vehicles, i.e. diesel. What is more, the rate for petrol in the border regions is to be increased less than in the rest of the country, the so-called 'Zalm zone' , and I can well imagine that there is still disagreement on this. This Zalm zone will mean that there is not simply a difference in rates within the single market, but several at the same time within one country. If the government is unable to put forward a more convincing argument for this application, which is what Parliament is calling for in its resolution, then I hope that the application relating to the Zalm zone will not be approved. It would simply create yet another trade barrier, and we have enough of those already.
Pack report (A4-197/97)
We share the opinion that sport plays an important role in the development of young people and also in public health. But that does not mean that we share the opinion that the EU should concern itself with a specific sports policy, for top class sport or for sport for young people. The sporting activities of our citizens need very little regulation within the political sphere.
The sporting movement should bear the primary responsibility for sport, both now and in the future. It, alone, has built up an extensive international co-operation with global and regional co-operation organisations based on local and national structures. The sporting movement has shown itself capable, without supranational political interference, of arranging impressive international events such as the European championships, the World championships and the Olympic Games. Such a force should be left in peace.
It is also important to underline that sport for young people is primarily a matter for parents and families, who are at the very bottom of the subsidiarity chain. European sporting projects fall outside the framework of matters to which the Union should be devoting its energies.
Sport is one of the most widely practised of human activities. Be it for money or pleasure, regularly or occasionally, millions of people take part in the various sporting activities on offer in the Union. Yet, despite the Commission's enthusiasm for sport, the humble MEP that I am fears that it is just a smokescreen to hide the lack of legal and financial resources, the scattering that confirms the lack of an overview and the weakness of the Treaties where sport is not mentioned.
It is therefore with fervour and recognition that I welcome the excellent report by our colleague Mrs Pack. This is a very timely moment since we can hope to put pressure on our governments and on the Commission for the IGC to agree to acknowledge sport as such and not only through the budgetary chapter on 'information and communication' .
Sport, as the 1995 Bosman judgment involuntarily revealed, is not just an economic activity to be dealt with in accordance with competition rules. It is also and above all a field enabling the rapprochement of cultures and nationalities, helping towards the social integration of the disabled and in which spectators and players alike are equal. Sport brings together many people in organisations and clubs, where they are committed to cultural networks and practise democratic responsibility.
It is therefore time to provide our ambitions with the necessary means. That is why I support and applaud the Pack report. I hope that our Assembly will do the same.
There can be no doubt about the importance of sport and the interest which the majority of the people of the EU have in it. But I do not agree with the rapporteur that an Article in the EU Treaty is needed to cover sport. This is an area which, I think, should be covered at national level.
I cannot support Amendment No. 3 from the Socialist group, because the amendment proposal means that giving public aid to professional sporting associations would be forbidden. We do not distinguish between professional and non-professional sporting associations in Sweden, in fact they are often linked. If this became an EU regulation this would remove the foundation stone of Swedish sporting activity. On the contrary, I think it is a good thing for the public sector to give support as this gives the associations independent status. Sport is so very important, particularly for young people, that its activities should not be dependent on whether a sponsor can be found.
Unfortunately sport has so far been forgotten in our treaties. This formidable tool of social cohesion, education, crime prevention and job creation must now mobilize all our energy.
In the Union, sport is practised by more than 100 million Europeans, through tens of thousands of sports clubs, and there has been no overview for action to be taken at Community level.
Mrs Pack's excellent report has the merit of making a remarkable summary of a subject covering many, many areas.
Sport is too often regarded as a playful activity and not a vital social, medical, cultural or economic factor. A good sports policy, with an integrating, educational component, can limit social spending.
Sport is a means of individual and collective education, that also makes it possible to develop the opening up of Europe. Sport is the first way in which a young person can find out about himself and respect his body, and will enable him later on to respect adversaries and the rules of life in society, develop his energy in a team, regardless of origin, education or language, and to forge links within the European Union.
Without going back on the principle of subsidiarity, we must support the initiatives proposed by Mrs Pack, complementing the pilot activities already under way.
Each European Member State has its special features, and often the British model is referred too. France as a sporting nation has its advantages but also its weaknesses and, according to our friends in the Union, France is often bad at sport because so many schoolchildren do not attend sport at school, as many as 15 %, even though it is compulsory.
I hope that changes take place in the Community not only for observing experiences but also for inspiring - but not imposing - certain measures.
To conclude, i should like to see special attention paid to sporting practice in the countryside, where sports are of harder access. In many parts of the countryside, facilities are often too remote for young people and focus on a single sport. In villages, entertainment is rare and sport can be an excellent means of forging friendly links between people, and help them to find a job and stop them from abandoning our important rural fabric.
In increasingly deserted regions, sport is still a way of keeping people and expressing a community's identity.
Yes, from our village to the whole of Europe, sport is a powerful vehicle of union and cohesion that we must resolutely encourage.
Over a hundred million European citizens are involved in sport themselves, and thinking of spectator sport in its wider sense we may say that sport in all its dimensions is a real popular movement. Sport is also a significant economic factor and employer. It is therefore curious that sport is not mentioned in any way in the EU's founding treaty.
This has in turn led to a situation where the EU has no overall view of activities in the sports field. Decision-making in many other sectors can influence the position of sport very considerably. We may cite as examples the Bosman judgment on transfer fees as an obstacle to free movement and the TV Directive which has just been adopted on restricting the right to televise important events in the interest of citizens' rights.
Sport is naturally above all a national matter and the main responsibility facilities with the sporting sector and the national authorities. However, it must be possible to promote this sector, which is of such great interest to the citizens, at EU level. By cooperation it is possible to enhance the positive effects of sport and reduce the problems associated with it.
In my opinion, sport does not require a separate article, but it would be natural to mention it separately in the article on culture. In this way, the EU's activity would naturally complement, not guide, national policy. The Commission should draw up a green paper on the sports sector and set up a special group to define the outlines of comprehensive development in this area.
In the hearing on sport, held by the EP's Committee on Culture, particular concern was expressed at the reduction in sporting activity among young people in the various Member States and at the harmful effect this will have on children's and young people's health. This trend must be reversed. Many recent studies reinforce the view that sport and physical activity have an irreplaceable importance for the healthy physical and mental development of children and young people.
Sports clubs and schools must undertake better and closer cooperation in the interests of young people. Hitherto, interest at Union level has been restricted to professional sports, mainly as an economic activity. However, in the EU's activities, sports should be seen above all as a cultural, educational and social activity which must be supported and strengthened by budgetary funds as well as by other means.
Madam President, I have just one question. Is it actually permitted for explanations of votes to be given by people who have not even taken part in the vote? At least two thirds of the people you have mentioned did not take part in the vote.
I mean, it does not really matter to me, but I think it is improper, all the same.
Thank you very much. We shall look into it.
In the light of Mrs Pack's statement, I agree that it is strange to give explanations of voting if you are not even here. But as explanations of voting must be submitted before the report is fully discussed in the House, it is often the case that a written explanation of voting is submitted, if it is known, for example, that the vote is to take place at Thursday lunchtime. This means that if the vote is then postponed for several sessions, explanations of voting from colleagues who, for some reason, are no longer here may remain. This is not due to the Members who are no longer here but to the rules which are a little strange.
Thank you very much. We shall look into it.
Madam President, on a point of order. You are going to look into it but I am not sure how if you do not actually know who is here so that you can compare them with who has made an explanation of vote. May I suggest that you have a roll-call vote and then you have a record so you can make a check.
Madam President, I do not want to prolong the discussion, but an explanation of vote means, I am explaining why I voted in such and such a way. If I have not voted, then I cannot give an explanation - full stop!
Well, we are already running five minutes late, but I could still hold a roll-call, as Mr Tomlinson has requested. Do you agree?
Madam President, everyone here in the Chamber has seen people leaving who were here for the vote, so it is too late to do as you suggest. I am sorry, but it really would not give a fair picture.
Madam President, I am somewhat astonished at this proposal. I would like to know what Rule you are applying to carrying out this 'policing' vote, to check on members present. Nominal votes are intended to ensure that members vote for or against. I did not know that the chair's role was to carry unnecessary policing, as if we were at school.
We have had a request for a roll-call vote, to check who is present. I am now asking you: do you want this roll-call vote? Of course, the roll-call will only tell us who is present at the moment.
(Parliament agreed, and the President held the roll-call vote.) The number of those present will be recorded in the Minutes. However, we cannot necessarily draw any conclusions from this regarding the number of people who were present ten minutes ago.
Madam President, I just want to make it clear that although I was present I did not take part in the vote, because it seems to me that this is the first time we have voted on nothing in this Parliament! It does not seem right to me to vote on nothing. What were we voting on? It is impossible to take a vote on nothing.
Thank you very much. I have already explained this before. We were just checking to see who was present in the Chamber at a specific time. That was what Members wanted.
Madam President, I should like to suggest, to be on the safe side, that none of those who have submitted an explanation of vote is entitled to do so, because it has been proved that none of them was present here in the Chamber, and this was not checked at the time.
Explanations of vote cannot, therefore, be given, because under Rule 122 of our Rules of Procedure - as Mrs Pack has quite correctly pointed out - this point is crucial, and it was not checked at the time, and of course it has not been established by the so-called roll-call vote. This vote must therefore be accepted without any personal explanations.
Thank you, Mr Nassauer. I should just like to confirm once more that the vote that we have just held in no way affects what has gone before.
Madam President, I cannot see that there is any infringement of the Rules of Procedure. Rule 118 says: ' The result of the vote shall be recorded' , but it does not say how. So if you ask for an electronic vote, as is your right, you can record the vote as you wish, with or without names.
Madam President, when we voted on the report, you carried out a roll-call vote and 178 members were present. According to this count, only 151-152 members are present.
Who on earth can tell who was here and is no longer present?
In other words, the roll-call was of no use.
We cannot debate this point for hours on end. I shall invite four more Members to speak, and then we shall start voting on Mrs Alvoet's report.
Madam President, I support Mr Tomlinson's suggestion. Somehow there must have been some mistake in the PPE whipping arrangements this morning. We do not seem to have had our roll-call vote yet. Some of us are waiting patiently for it.
(Laughter )
Madam President, we have provided sufficient entertainment for the electorate in the gallery. I suggest that we now move on with our business and bring this House back to some kind of sanity again.
(Applause )
Madam President, this session has demonstrated that we can never take Friday morning sessions seriously. Consequently, I am leaving the Chamber.
(Mixed reactions) )
I should like to contradict what Mr Cars has said. It is our bounden duty to be here on a Friday, just like any other day of the week. That is what we are employed for, to work here and not to be absent.
Mr Cars, I wish you bon voyage, but you are not a Member of Parliament any more.
(Applause)
Article 366a of Lomé IV
The next item is the Interim Report (A4-0175/97) by Mrs Magda Aelvoet, on behalf of the Committee on Development and Cooperation, on the proposal for a Council Decision on a framework procedure for implementing Article 366a of the Fourth Lomé Convention (COM(96)0069 - C4-0045/97-96/0050(AVC)).
Madam President, the Council has asked us to approve a proposal for a decision on a procedure for implementing Article 366a of the Fourth Lomé Convention. On 15 April this year, the Committee on Development and Cooperation approved my proposal to submit an interim report pursuant to Rule 80(3) of the Rules of Procedure. The first time that a human rights clause was included in the actual body of the Lomé Convention was under Lomé IV in 1989, and it now fits in very well with the new geopolitical order, in that since the fall of the Berlin Wall, the inclusion and implementation of human rights clauses in international treaties has become systematic. Two years later, in 1991, the Council adopted a detailed resolution on a human rights clause, democratic principles and development. A further year later, during the negotiations on and adoption of the Maastricht Treaty, the political will to include a human rights clause was confirmed in Article 130u. At that time, the clause was seen as part of the general development cooperation objectives and the common foreign and security policy. Since 1992, respect for human rights and democratic principles has been regarded as an essential element of foreign policy, and we can see how it has progressed from initial recognition, through inclusion in the Treaty, to finally being seen as an essential policy component. In 1995, the Commission published a communication - COM(95)216 - which for the first time made it possible for the EU to immediately suspend an international agreement without even opening the procedures for settling disputes, where the issues involved are particularly important or urgent.
On the actual substance of the decision before us today, the Committee on Development and Cooperation has put forward a number of amendments, in other words a number of Parliament recommendations, which differ from the Council's own proposals. First of all, we refer in the recitals to a series of international agreements, so that the whole concept can be applied in the widest possible sense.
Secondly, when it comes to triggering the procedure, Parliament would like to see not just the Commission or a Member State able to take the initiative, but also Parliament itself. A further important amendment here is that the Committee on Development and Cooperation feels that the Council should decide by a qualified majority rather than unanimously, and that Parliament should also have to give its assent. So we are calling for Parliament's assent and a qualified majority decision.
Finally, we think that the resumption of cooperation should be discussed following an assessment report by the Commission, with the Council again deciding by a qualified majority after the European Parliament has given its assent. These are the main points of the position of the Committee on Development and Cooperation.
Madam President, as the draftsman of the opinion of the Committee on Foreign Affairs, Security and Defence Policy, I am very pleased with the substance of this report, as Mrs Aelvoet herself, modest though she is, has already said. It is a report of far-reaching significance for the future, in that it finally makes human rights and democracy a precondition for certain forms of cooperation. The various committees involved have worked together to produce a report which is the first step towards a negotiating process with the Council. By choosing the procedure under Rule 80(3), Parliament is now able to propose amendments to a request for its assent, whereas normally it would only be able to say yes or no, and there would be no scope for amendments. And amendments are certainly needed, although the Commission's proposal does represent a step forward in principle. What we are dealing with here is a proposed procedure for determining what to do if an ACP country fails to observe the essential elements of the Lomé Convention, namely democracy, human rights and the state based on the rule of law.
Any decision to suspend cooperation must be firmly based on clear criteria, and the procedures must be transparent and agreed fairly with the ACP countries. In principle, the Committee on Foreign Affairs, Security and Defence Policy welcomes the Commission's proposal to have a fixed procedure for applying the democracy clause. Clarity and transparency are essential elements in any successful human rights and external policy. Our partners - in this context, as I have already said, the ACP countries - are entitled to know what the situation is. Consultation prior to taking any sanctions is one of the principles of partnership, as well as often being a more effective instrument.
Transparency means that the criteria for suspending cooperation also need to be clear, but the Commission proposal says nothing about this, so it is up to Parliament to fill the gap. The need to respect human rights, democratic principles and the state based on the rule of law is something that deserves our full support, and I wonder whether, in the negotiations with the Council, I should not also add respect for the territorial inviolability of third countries as a criterion.
On the decision-making procedure itself, the Committee on Foreign Affairs welcomes the Commission's proposal to use a qualified majority vote in the Council. We already have far too much experience in the Union of one country or a small number of countries forcing the rest to give economic interests priority over political considerations of human rights. The need for unanimity ties Europe's hands, as we have seen all too often.
However, majority voting alone is not enough. The Committee on Foreign Affairs is calling for Parliament to have a right of assent as regards the suspension of cooperation under Lomé. We find it completely unacceptable that a cooperation agreement that was entered into with Parliament's assent should be able to be suspended without it. The committee demands assent for the suspension of cooperation under Lomé, alongside that for its initiation.
Another gap in the Commission's proposal is in the procedure for ending suspension, which is not dealt with at all. Rules for this procedure are urgently needed, since we shall not wish to make every temporary suspension permanent. The temporary suspension should lead to corrective measures being taken, and following the same logic which I described earlier regarding the right of assent, the Committee on Foreign Affairs considers that a decision to end the suspension should be taken by a qualified majority in the Council, on a proposal from the Commission and with Parliament's assent.
The Committee on Foreign Affairs hopes that the House will support the amendments it has tabled, which are designed to flesh out the Commission's proposal and provide greater clarity for those concerned. We need to abandon the current practice of allowing the Council to take ad hoc decisions without consulting the parties involved. With a few exceptions, the Union has a good reputation when it comes to human rights, and it at least sets out with the intention of pursuing a sound policy. It is constantly trying to find ways - not least through the many initiatives proposed by Parliament - to make its policy more efficient and transparent. The human rights clause was a step forward, but one of the main problems with this was that it was never applied consistently, either in terms of procedure or substance. The current proposal is the first step towards achieving the necessary clarity, and I hope that the Council will support our proposals.
Finally, I think it is very important to point out here, which is why I have kept it till last, that we feel that this suspension procedure should not just apply to the ACP countries, but should serve as a model for all agreements with all other third countries. Every agreement should have a suspension procedure of this kind, and the longer we wait, the more we are guilty of discrimination, which is precisely what we must avoid in the application of universal human rights.
Madam President, the rapporteur described very adequately the background to this interim report, and I do not propose to go into that sort of detail - she has done an excellent job there. I would like to speak about the ideas that were at the forefront of our minds and the recommendations we decided upon when we discussed this in the Committee on External Economic Relations.
First of all, we want the Commission to insert into the proposed procedure the various steps which should apply when considering withdrawal of Lomé trade preferences, in line with withdrawal of the trade benefits under, for example, the Scheme for Generalized Preferences. That is very much in line with what Mr Bertens called for: that we need some degree of continuity and a measure of adherence to some general rules in order not to be accused of discriminatory treatment.
We also called specifically for the inclusion of articles dealing, in the case of withdrawal of Lomé trade preferences, with the circumstances under which Lomé trade provisions can be withdrawn: the consultation process involved, the duration and scope of the investigation by the Commission, the modalities for the final proposal by the Commission to the Council and Parliament on the suspension of Lomé trade provision for the country concerned.
We also fully support the Commission's proposal that Council decisions on suspension under Article 366a should be decided by qualified majority, and we insist that if Council fails to agree on the principle of qualified majority under the proposed procedure, then Parliament should be reconsulted as a matter of urgency.
We also ask the Council and the Commission to ensure that the necessary transparency and consistency apply in suspension measures vis-à-vis individual ACP countries and that there is equal treatment of the ACP in comparison with the European Union's other cooperation partners.
We call on the Commission and the Council to ensure an early involvement of the European Parliament in all cases of suspension under Article 366a. We consider that the presence of the European Parliament during the consultation period has been crucial. I would just like to reiterate two important points that emerged from our discussion: one was that these decisions should be taken only by qualified majority voting in the Council and, if that is not agreed, then Parliament should be reconsulted immediately; secondly, Parliament should be involved in all cases of suspension at the earliest possible opportunity. I would be grateful for confirmation from the Commission that would be the case.
Madam President, ladies and gentlemen. The group of the European People's Party supports this report. We believe that the human rights clause is a very important clause in the minds of the people in the countries concerned, because it is a question of punishing not people, but governments who violate the human rights of their citizens. Nor is it an act against the countries concerned, but rather against the governments which abuse human rights, if we suspend the Lomé Convention in this area.
It is true that the European Union is still using double standards here, and is not being quite consistent. However, I do not share the views of those who say that the ACP countries are fundamentally worse in this respect than the others, but it is true that, unfortunately, geopolitical and economic considerations frequently play a part. It is not a question of whether a country is an ACP country or not, but of whether a Member States has specific interests. We really must overcome this problem. We must pursue a consistent policy on human rights, and we must not have double standards.
Madam President, as far as I can see, Mrs Aelvoet's report aims to promote two things: human rights in the ACP countries, and Parliament's control and authority in that field. Following the events of the last two years in Africa, everyone knows that suspending development aid is in many cases an extremely necessary, often unavoidable and sadly not always effective measure. Generally speaking, however, it is true that countries which take respect for human rights seriously also tend to respect the right to development in the broader sense. To be fair, it has to be said that the human rights clause has formed an important part of the Lomé Convention for some time now, and just because it did not find its way into agreements with other third countries until later should not mean that the ACP countries are judged more strictly. The procedural amendments proposed by Mrs Aelvoet must be based on clear criteria, since this is what the countries concerned are entitled to expect. It has to be better for decisions to be taken by a qualified majority in the Council, with Parliament's assent.
This interim report by Mrs Aelvoet, a respected colleague and a determined defender of human rights, fits in very well with the current tone of the negotiations at the IGC.
Finally, I entirely agree with Mr Bertens that the approach proposed by Mrs Aelvoet should also apply to all other agreements with third countries. My group wholeheartedly supports her proposals.
This report, Mrs Aelvoet's, comes at just the right time for us to match our actions with our words.
Since the beginning, cooperation between the European Union and the ACP countries has in theory been based on the respect of human rights and freedoms. But that foundation, as every day reality shows, is unfortunately only theoretical. Many years after that cooperation began, we are being proposed measures to set conditions on aid or rather, when we already have a tradition of giving aid, to suspend our help if human rights and individual freedoms are being violated seriously in aid beneficiary countries.
I would add that what is being proposed is not excessively binding because a consultation procedure is provided for so that we can dialogue with the countries against which sanctions are being planned. I only see advantages in the proposed arrangements, especially since they have been further improved by Mrs Aelvoet's work and that of the Committee on Development and Cooperation.
We are fully behind the spirit of the amendments which Mrs Aelvoet has proposed for this proposal. I am thinking in particular of the amendments aimed at sharing the suspension procedure initiative with the European Parliament and applying qualified majority voting for Council decisions since, if unanimity were required, I know of cases where a single country, sometimes mine as it happens, would block the whole arrangement that we want to set up. We did not go along with Mrs Aelvoet, however, when she proposed an exhaustive list of the human rights whose violation would lead to aid suspension, since we think that the different situations of the beneficiary countries should be taken into account.
I should also like to draw your attention to an amendment tabled by our former colleague, Bernard Kouchner, who asked us to show circumspection when resorting to embargoes or blockades, since it is the ordinary people who suffer in those cases instead of the authorities we want to sanction. I think that the Council should listen hard to the proposals for amendments to the text, and I think that if we had applied it in the past, we might have avoided many tragedies in Africa.
I think that our examination will be complete once we have proposed applying this conditionality arrangement to bilateral cooperation by Member States of the European Union.
Madam President, I should like at this late stage to draw attention to two points. We can see in practice that the Union's position with regard to ACP and non-ACP countries does indeed suggest discrimination. We are much easier on the ACP countries than non-ACP countries, with one exception: Burma.
Secondly, we tend to treat wealthy ACP countries very differently from the others, so that we are quick to take action against the Gambia and Niger, but we wait a very long time before taking action against Nigeria.
Finally, and this is my last comment, I have withdrawn those of my amendments that were not approved by the committee - although they now seem to have appeared again - so my only proposal now is the one that was agreed in the Committee on Development and Cooperation. The fact is that even among human rights experts, the possibility of having different sanctions for violations of political and civil rights and social and economic rights is still a controversial issue. I think it is much better to leave any political statements on this until the situation has become clearer. I therefore withdrew my amendments before the part-session, although this has apparently not actually been carried out.
Member of the Commission. (SV) Madam President, the Commission has studied with great interest the interim report by Mrs Aelvoet on Article 366a of the Lomé Convention along with the opinion of the REX committee and the committee for external affairs. The Commission shares the view that we need continuity and co-ordination in our approach to human rights, democratic principles and law and order. So we will shortly be submitting a communication to the Council and to Parliament in which we clarify the concepts which will apply and propose a more structured suspension procedure.
The Commission's proposal is concerned only with the decision making procedure in European institutions. It is important to underline that this does not alter, nor can it alter the procedure which is enshrined in Article 366a of the Lomé Convention. A number of the amendments proposed by the committee on external affairs would make the wording of Article 366a meaningless. This applies to the proposal on the need for consent from each country as part of the procedure, particularly before the State involved has been asked for consultation and before action is taken or suspended. The Article proposes that appropriate action is taken immediately in urgent situations, or in the case where a country refuses consultation. It also says that such action shall, and I quote, ' be suspended as soon as the reason for its introduction no longer exists' . It would be impossible to apply such regulations using such a long and complicated procedure such as that proposed by the committee. It would also be in breach of the normal procedures envisaged by the Treaty. On the other hand, it is of course appropriate to review more closely the potential for an increased role for Parliament in the implementation of the sanction clause, otherwise referred to in the text as the non-executive clause . The Commission is quite prepared to investigate how this could be accomplished.
Thank you very much, Mrs Gradin.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the resolution.)
Madam President, a few seconds to say that of course I voted for the position proposed by Mrs Aelvoet, but I would like to tell everyone that it is impossible to distinguish between a human rights policy vis-à-vis the ACP and the European Union's foreign and security policy. I think that the human rights issue is linked to our very political conception of these countries.
I would suggest to colleagues who voted for the Aelvoet proposal that qualified majority should be applied in the Council, and not unanimity, for foreign and security policy. There have often been contradictory votes. Yesterday, some colleagues refused to accept our position on qualified majority voting for foreign and security policy. Yet it is necessary if we are to be coherent when defending human rights!
Marine biotoxins
The next item is the report (A4-0177/97) by Mr Macartney, on behalf of the Committee on Fisheries, on the proposal for a Council Decision amending Council Decision 93/383/EEC of 14 June 1993 on reference laboratories for the monitoring of marine biotoxins (COM(96)0464 - C-0547/96-96/0234(CNS))
Madam President, I would like to pay tribute to the work which was done by a very fine reference laboratory in Torry in Aberdeen in Scotland. Ironically and strangely, this was the responsibility not of the Scottish arm of the British Government but of the English ministry. The record of that laboratory was a very fine one, it was recognized right across Europe. In fact within that ministry the reference laboratory in Torry had the best record in attracting joint funding from the European Commission. It was a laboratory of European significance.
The reward for this was to be closed down. The reason was purely on cost grounds because the ministry under the previous government decided to concentrate activity south of the border and to close the Torry food research institute. Naturally those involved were appalled. There was concern expressed also by the European Commission and I am grateful for its support. This laboratory was in the forefront of research on, for instance, salmonella, E-coli 0157 and botulism and with the concern about public health which is very real at the moment this is exactly the sort of laboratory that should have been encouraged instead of being closed down. Those of us in the area - and I represent that constituency in Scotland - were appalled at the treatment which was meted out to it.
At the time when I tried to raise this I was told it had nothing to do with the European Parliament and I was criticized for doing so. What is quite fascinating for connoisseurs of parliamentary procedure is that suddenly the legal base has been changed and a year later, when the laboratory has already been closed and it is too late to affect the result, we are told 'Oh yes, the Parliament should have been involved' . Last month I was told that there would be a change in the legal base and so it came to the Fisheries Committee on Monday of this week. At the very last minute we were told 'Oh yes, you were quite entitled to be consulted, it is a joint responsibility for the Parliament' . That makes the whole issue of more relevance than perhaps the fate of one single laboratory in one part of Europe.
The laboratory has been scattered to the four winds. Some of the researchers there have been moved down to York and some to Norwich. They have either been exiled to England or, in some cases, lost their jobs completely. I am glad to say that some of the work has been retained in the area after a very sustained campaign and there are five different units in the Aberdeen area which have taken over some of the laboratory's work.
I would like to think that the spirit of Torry lives on although this is an example of how subsidiarity can be abused by Member States which simply say 'It is our decision, keep your nose out of this one' . I do think that this is the sort of decision which in the future Parliament should have an involvement in.
However that is now past history and I would like to finish by paying tribute to all the laboratory's work. The need for such work will continue in the future, not only in Scotland but right across Europe on a cooperative basis.
Madam President, this is a very technical but important report since we are dealing with the question of food safety and hygiene. Only within the last couple of months scientists in Germany have discovered a strange strain in salmon. There was an article in a Netherlands newspaper last month that said: not the mad cow, now the mad salmon. They have allegedly found a strain in the brain of the salmon that is similar to that which caused the tragedy with BSE. It is important, therefore, that we keep institutes such as the Torry Institute and that we ensure that food hygiene in fish is of the highest possible standard.
The Torry Institute is a very good one. As Mr Macartney said, it was a victim of savage Tory cuts. It was also a victim of privatization. They formed a private company which looked after the fishing research aspects. There was a tremendous hullabaloo in Scotland about this closure among parliamentarians of all political groups. The community in the northeast of Scotland was incensed by it.
I am very glad that the Commission is now changing the legal base so that in future, the Committee on Fisheries will be involved in discussions of this nature. Particularly when we are dealing with Member States, the Fisheries Committee will be asked for its views and opinion. There is a problem of transparency as well. We can only achieve more transparency by being involved. The Socialist Group is very grateful that the legal base has been changed. We hope to have a profitable future collaboration with the Fisheries Commissioner on issues like this. I support this report on behalf of the Socialist Group.
Mr President, so the shadow of the BSE crisis has now fallen on the fisheries industry, albeit in a positive sense. In February this year, Jacques Santer, the President of the Commission, assured the European Parliament, in a reaction to the BSE crisis, which had just been mentioned, that in future all veterinary-law decisions would be taken within the framework of the codecision procedure.
The Commission thus gave an undertaking to Parliament that any proposals that affect public health will be dealt with using the co-decision procedure set out in Article 101a of the Maastricht Treaty.
This procedure is now being applied, actually for the first time, in the case of the directive that covers hygiene and health provisions in the fisheries sector, and in this case, in particular, the control of marine biotoxins in the production and marketing of live mussels and fishery products. Perhaps we are dealing with a precedent here, as a result of which the co-decision procedure will become the main decisionmaking process in the fisheries sector. That, in any case, is our request to the Inter-Governmental Conference on the further development of the Maastricht Treaty. In Amsterdam the 15 EU governments will certainly not be able to ignore it any longer.
As for the content of this report, the proposal contains two decisions. In the first place, there is the implementation of the hygiene provisions for the production and marketing of the above-mentioned live mussels and fishery products. For this purpose, every Member State has to designate a national reference laboratory which is responsible, in particular, for the control of marine biotoxins. Great Britain has now, finally, complied with this requirement.
Secondly, the Commission is proposing to simplify the procedure for dealing with such matters. In future, it will only inform Parliament when a Member State wants to change the address of the national reference laboratory. I think that goes without saying. The Committee on Fisheries has also agreed to it unanimously, provided that the basic principle is not put at risk, i.e. that laboratories of this kind in a Member States should, basically, be given prominence. I must also add, that the action that Great Britain has opted for here is basically contrary to the procedure. I can understand my colleagues' disappointment, but all the same I am pleased that, after some difficult negotiations, we have found what I hope will be a good solution.
Mr President, I am glad we are debating Mr Macartney's report today. It raises a very important issue. Why did the Commission not think originally of allowing Member State Governments the opportunity to change the different scientific stations that would be recognized? It seems extraordinary to me that, when it drew up its original proposal, there was no provision for making this kind of very minor change affecting one Member State without the need for a full consultation process. Having said that, I recognize what Mr Macartney and Mr McMahon said about it causing a very great deal of dislocation and upset to those involved in Scotland. I declare an interest, being chairman of part of an organization that had to take on some of the staff involved in what was the Torry Research Station.
My chief concern - and I wonder if at some stage we will get an answer from the Commission - is how the new arrangements which the President of the Commission has announced for food safety and the monitoring of food safety will relate to other parts and other agencies within the European Community? How will this new food agency relate to what may well be a new food standards agency in the United Kingdom? What control will it have over organizations such as the Torry Research Station which is now split between three or four different agencies? The linkage between the European Community and the Member States is going to be vital for the future and we do not yet know how this relationship is going to take place.
Mr President, first let me thank the rapporteur Mr Macartney, and the fisheries committee for their positive response to the Commission's proposal. As stated, the Commission has made a commitment to Parliament to change the legal basis of all proposals concerning public health from Article 43 to Article 100a.
It was also for this reason that the Commission submitted a new proposal to Parliament COM(97)/0210 for which the title and the content have been amended accordingly. I am pleased to say that, last Monday, the committee was quickly able to adopt the Commission's amended proposal. In response to the question concerning how we will follow up the promise given to Parliament by President Santer in other ways, I would like to say that we will, of course, follow up this proposal at every opportunity in order to live up to our promises.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Mandate of Advisers on Biotechnology
The next item is the oral question (B4-0348/97) by Mr de Clercq, on behalf of the Committee on Legal Affairs and Citizens' Rights, on extending the mandate of the Group of Advisers on the Ethical Implications of Biotechnology.
I have received two motions pursuant to Rule 40(5).
The vote will take place after the debate.
Mr President, ladies and gentlemen, Commissioner Gradin, we all know that biotechnology is potentially of great benefit to mankind. However, we have now been overtaken by news which shows that this potential is linked to great risks, and brings up important ethical questions, whether it is the cloning of sheep, or the news that a British doctor in Saudi Arabia is proposing to offer couples babies that will definitely be of the male sex. These few cases show what kind of ethical questions this technology can give rise to. They are proof enough that it is absolutely essential for us to have an advisory group on ethical issues.
On 31 July 1997 the mandate of the group of advisers on biotechnology ethics (GABE) comes to an end. For the Committee on Legal Affairs and Citizens' Rights, this fact provided us with an opportunity to think about how we wish to proceed further. Therefore we are asking the following questions. Does the Commission intend to extend the term of office of this group of advisers? If so, will the group continue to operate with its present membership, functions and structure, or does the Commission intend to change its mandate? I have to say that that would be desirable. In what form and with what aim will the consideration of ethical questions be organized in future, if the Commission is planning to change the mandate? I would add to this another question. How quickly will this happen? In what form does the Commission intend to involve the European Parliament in developing a structure for considering ethical questions at European Union level?
I eagerly await the Commissioner's answers, and perhaps during the course of the debate I may react accordingly. Given the importance of this subject, I do not think it is really necessary to repeat the fact that I shall fully exhaust my five minutes, in order to talk about this important issue.
Mr President, Commissioner, this morning we are examining the issue of extending the mandate of the Advisers on Biotechnology. As we know, the field of biotechnology is a difficult one as it has an ethical, moral and religious dimension. In addition there are very technical problems, often difficult of access for non-specialists. We are also dealing with considerable social and industrial challenges.
I should like, on behalf of my group, to pay tribute to the work carried out by Mrs Lenoir and her colleagues in the group of advisers. Their opinions have been precious on the subjects referred to them by the Commission. By means of their opinions they have acquired an undeniable authority, technical and moral.
We do not always agree with their opinions, of course; and that is normal with such a difficult subject. The practice of individual opinions - and I am thinking of Professor Mieth's in the case of the patentability of biotechnological inventions - has offered vital answers to this problem, as it is a matter of clarifying political decisions and not standing in for the political decision-makers.
Extending the mandate of this group is certainly welcome. It still has work to do and I am sure that Mrs Gradin will confirm that. But, at the same time, we should make the most of the further reflections offered by that extension to work out how it should be replaced by another body. We want the institutional authority of this body to be recognised and reinforced. It is difficult, we are told, to strengthen the nature of this body since biotechnology, as such, does not come within Community powers. That is true and the Court of Justice has recognized that, but it is only partly true - and that is why the group was set up in the first place - as biotechnology affects various matters which are part of Community scope and action. I would therefore ask Mrs Gradin and her colleague to think again about ways of giving this body, responsible for clarifying biotechnological choices, a stronger statute.
We want the European Parliament to be involved in the appointment of the members of any future body. It is not at all in our minds to politicize this body but, on the contrary, to guarantee its independence and that of its members and, by doing so, to strengthen its authority, just as we do by appointing the members of the Court of Audit which in the past has enabled us to avoid certain over-politicized appointments.
The mandate of this body must remain strictly consultative. It would be a mistake to transfer decisionmaking power to an independent body, regardless of its authority, given the diversity of conceptions and ethical cultures in the European Union. There is no unified European bioethics area. We probably need directives and references, and political responsibility must be taken in the democratic institutional framework that is ours, in a spirit of clear non-religious intervention, i.e. marked by an attachment to our values, our common values, and the rejection of intolerance and irrational behaviour which are all too frequent in this field.
Mr President, the Commission has proposed that the mandate for the advisory group on ethical aspects of biotechnology be extended to the end of this year. The intention is that the group, working under the chairmanship of Madam Leonard, should be able to complete the work which they have started at the request of the Commission. It is primarily a matter now of looking at the draft of the fifth framework programme for research and development.
A growing number of ethical questions are being raised as a result of progress in the field of biotechnology. So, the Commission would quickly like to give a fresh stimulus to the group. The new questions arising in this field affect people's everyday lives and ought therefore to be very carefully investigated. The Commission has therefore urged the group to put together a plan for their forthcoming work. Based on this plan we can give the group a new mandate, which we will do at the end of the year. This will also enable us to strengthen the role of the group, its structure and its position as an advisory and independent ethical group in the European debate.
The Commission is satisfied with the work carried out by the group so far. At the same time, we consider that the group needs to be strengthened for the future to be able to meet the expectations held by our people which find expression in the questions asked of us here in Parliament. Meanwhile, the Commission will also have discussions on these issues within the group of Commission Members who work on consumer health matters.
Mr President, Commissioner Gradin, the right time to answer would, of course, have been before Mr Cot gave us his opinion, rather than later, but I can make allowances for you, Mrs Gradin, if you do not listen attentively to what the other groups in this Parliament also have to say on this subject. I should also like my remark to be noted in the minutes. I would just like to say once again, Madam Commissioner, that the correct time was, of course, after Mrs Gebhardt's question, but we can afford to be tolerant, provided that you will listen very attentively when the other groups are giving their opinion on this subject.
There is no dispute about the opportunities that biotechnology offers, and we must take advantage of them, and we must also be aware of our responsibilities as legislators in this field. However, these opportunities can only be made use of if people have confidence in the technology, if they know that there are limits, based on clear, ethical grounds, beyond which no one must go, and if abuses, whatever form they take, are punished. In this connection, it is certainly a good idea to set up an advisory group, drawing its members from various sources, both multi-disciplinary and multi-national. The way in which this group operates, however, is unsatisfactory in the opinion of my group.
First of all, it is not transparent enough. There is no clear structure, which lays down who says what within this working group, and as a result it depends very much on the people concerned, and in our confidence in them, and I have to say that our confidence in the persons involved, and in the chairman too, is not exactly strengthened when they give to the opinion of the European Parliament as little consideration as they have been doing in the last few weeks. In March, we issued an unambiguous position on clones, and now we have the opinion of the group of advisers, and the difference between the two is very striking. The European Parliament was overwhelmingly against any cloning, including at the embryo stage, and we believe that the use of the Dolly process on human beings should be made a criminal offence everywhere in the world, and at least in our Member States.
The group of advisers, however, has done some intricate manoeuvring here, and is proposing only implantation in the womb, and I believe that this is not at all what the European Parliament had in mind. So our confidence in the group of advisers has to some extent been weakened. This can have disastrous results, as we found, for example, in the case of gene manipulation. The directive on the patenting of biotechnological discoveries was also a disaster because in the Conciliation Committee we agreed, by way of a compromise, to a form of words proposed by the group of advisers, which was clearly contrary to the opinion of Parliament, which has said that is against this type of manipulation, and not just for a specified time, but against it altogether. In other words, no one took this opinion seriously.
We must be aware of the fact that the legislator has a certain amount of responsibility here, and we can only have confidence in the group of advisers if we know that they take our opinion seriously. I wonder how the Commission can justify implementing the positions of the group of advisers in a ratio of 1: 1? Naturally these are highly qualified people, but then we have such people here in Parliament too. In my group, for instance, we have Professor Casini, who is a lawyer who has been involved with these issues for a long time. Then there are the scientists Professor Trakatellis or Mrs Heinisch. We also have plenty of theologians in this Parliament as well, and not only in our group. What higher authority does Mrs Lannoye have, as a lawyer, which the lawyers here in this Parliament - who are involved with this type of work and who also derive authority from the fact that have been elected by the people - do not have? Therefore I would ask the Commission to take our opinions more seriously than those of the group of advisers. The group of advisers can give advice, and it can even give advice about problems, but the decision has to be made by the legislator, and if the Commission does not base its proposals on that fact, then there will be friction.
One last point: it is always argued that in the USA things are much more liberal, and that therefore we cannot be any more stringent. In fact, on the question of embryo protection, the USA are more stringent than the group of advisers of the European Commission, because in the USA at least there is no public money for expensive embryo research. And that does not exclude advisory groups. So that argument does not cut any ice here either.
Thank you, Mrs Liese, but allow me to explain and absolve Mrs Gradin of all responsibility. In debates on oral questions the author of the question - in this case Mrs Gebhardt, deputizing for Mr de Clercq - moves the question and is followed by the Commission representative. An administrative mistake occurred today for which I take the blame, putting Mrs Gradin at the bottom of the list. When Mrs Gradin was unable to respond immediately to the author of the question, we did our best to put the matter right. She did not speak out of turn but we were rectifying a mistake for which I take the blame. I apologize to Mrs Gradin.
I now give the floor to Mrs Breyer, on behalf of the Green group in the European Parliament.
Mr President, Mrs Gradin, we in the Green Group do not, in any way, feel able to join in with the congratulations given to the group of advisers on ethics. On the contrary, The group of advisers on ethics has proved itself to be a group of hired applauders of the European Commission, and its job is simply to create acceptance for gene technology and biomedicine.
In its reports and opinions to date, it merely covers the Commission's back as far as ethical issues are concerned, and in its most recent opinion on cloning, even the embryo research that has been prohibited in Germany is declared to be ethically acceptable. The cloning of animals is also given an ethical certificate of harmlessness. With its opinion on cloning, the group of advisers on ethics has once again proved that as far as they are concerned, it is not a question of the ethical assessment of new technologies, but a question of gaining acceptance. It makes no proposals at all about what steps should be taken at international level to stop the cloning of human beings.
In view of the unsatisfactory reports from the group of advisers, and its obvious role as an acceptance creator, it is completely unthinkable that the ethics advisory group should be congratulated on its work to date in the joint resolution proposed by the Christian Democrats and the Socialists. This is a sign of political inadequacy in the European Parliament. Mr Liese has already referred to the example of gene manipulation. I would also remind the House that the group of advisers on ethics also declared that the Commission's secrecy regulation concerning the novel foods regulation was ethically acceptable, etc. etc.
The ethics group also meets behind closed doors, and the opinions of Parliament, as Mr Liese has already pointed out, have not been taken into account at all in the group's work so far. In its work, the ethics advisory group has very much taken into account the interests of research, and has completely ignored the effects of the new technologies on society. The ethics advisory group operates as a sedative pill for the public. The discussion about social issues will be avoided altogether, if the public debate is delegated solely to so-called experts chosen by the Commission. The ethics advisory group does not inform the public; on the contrary, it tries to mollify public opinion. It is therefore completely incomprehensible that these two major political groups should be turning themselves into the lackeys of the EU Commission and the Group of Advisers on Biotechnology Ethics.
Owing to the one-sided orientation of the group of advisers, and its role as the creator of acceptance for the EU Commission, in our opinion the mandate should not be renewed under any circumstances. Mrs Gradin, I can understand that the EU Commission is interested in having someone who will always keep their backs covered where ethical issues are concerned, but when it comes to public debate, this ethics advisory group has made no contribution at all. On the contrary! We need to promote public discussion, for example, by holding consensus conferences like they do in Denmark. Instead of having an ethics advisory group that meets behind closed doors, we need democratic participation in our dealings with the ethical issues arising form gene technology. The human issues should not be left to experts appointed by the Commission, who meet behind closed doors; they must be discussed by society at large. My final point is this: the question of what is ethically permissible can only be decided on by society itself, not by competent experts acting as the guardians of that society.
Mr President, it is true that I was representing the Chairman of the Committee on Legal Affairs and Citizens' Rights. Mrs Gradin, thank you for your reply. I also believe that it is right to extend the group's mandate until the end of the year, so that work that has been started can be completed properly and in peace. That is very important, so that we do not have to rush to have everything completed by the end of July. It is also right that the group should be strengthened.
However, I must say that your answer did not completely satisfy me, and I would just like to say to my colleagues that this is not the time to be going into the question of the composition of this advisory group. The debate that we have to proceed with today is a completely different one. I myself have not always been completely happy with the replies that the group of advisers has given. That is quite clear, but the problem is that the group has to take decisions, and that actually helps to obscure the decisions. I should like to ask you, Commissioner, and the rest of the Commission, to think about whether the mandate of this group of advisers could not perhaps be changed in such a way as to ensure that the group identifies and sets out for the rest of us the main ethical arguments. Because it ought to be an advisory group that gives us the tools to take the right decisions, and it should not be compelled, at the end of the day, to take a unified decision. This would help to create transparency and would make it clear that we, the European Parliament, the European Commission, and of course the European Council, are the decision makers, rather than the advisory group. The advisory group is there to advise, and nothing else. And that really needs to be made quite clear.
Mr Cot has already hit the nail on the head. It is also very important that this group should be pluralistic in its composition, and it is also very important that the European Parliament, since we want it to advise us, should be involved in the composition and mandate of this group and should also be able to talk to it. This is very important in order to create transparency, which is something that we are demanding, and something that is so important, particularly on issues such as these, that we should be able to show the people, the citizens that we represent, exactly how we work and how we reach our decisions, particularly on such ethically difficult issues such as biotechnology in all its aspects - and you know how many of those aspects there are.
Just one final point: it is absolutely necessary that the group should be able to work completely independently. This must be guaranteed, and it must be one of the conditions that we should examine very carefully, independently from the client, i.e. the European Parliament and the European Commission. I have often had the impression that a certain amount of pressure was being put on the group, pushing it in a certain direction. It may be that this impression was wrong, but it is an impression that quite simply and naturally occurred to me, as to other Members, and therefore I think we should do everything to ensure that such impressions do not arise.
Mr Commissioner, I think our debate should concentrate on the role to be played by the group of advisers on biotechnology ethics at European Union level. The Union has a duty to regulate sectors of the economy, like biotechnology, which have a determinant influence on the fundamental rights of the human being, like the right to life, physical integrity, identity, and individuality. By human being I also mean the human embryo immediately on conception, which is threatened by the interests of much efficiency-minded research. Biotechnology also relates to agriculture: in fact we are constantly witnessing the production of transgenic animals and plants. We all know that biotechnology in itself is neither good nor bad: it can offer great benefits but it can also create great risks.
From the economic point of view the Delors report demonstrated what a frontline sector biotechnology really is. On the one hand, those who have invested money in research need to get a return through the patents system. On the other hand it is true - as I have said - that there are risks: risks of disturbance to the human species and to biological balances. That is why I think it is necessary to establish an authority, not at a political level, but at a professional and technical level, without the immediate preoccupation of representing people, without the immediate preoccupation of consensus, where opinions can be expressed in a strictly professional way, but only in terms of consultancy. They cannot replace the final decision by the political authority, far less become blanket opinions, as someone else has already said.
The Commission provided for this by creating a group of advisers who have given their opinions. It is not appropriate to take positions on the content of those opinions now, although I obviously have personal reservations about some of them. As I say, the role this group assumes is important. Now, in my opinion, it has gone beyond the function of adviser to the Commission, becoming, consciously or not, I do not know, a sort of ethics committee for the Union. But then, if there is to be an ethics committee of the Union, it must have democratic legitimacy, and its members should not be nominated without consulting Parliament and the Council. I think there is a duty to remove this ambiguity: do we want to create an ethics committee or extend the role and responsibilities of the group of advisers?
In any case it must be clear that there has to be something different and new as compared with what has happened up to now. This committee must not become a mere opportunity for certain people to be visible. Relations between the European Parliament and the group of advisers or the ethics committee must be clearly regulated. Parliament must become a partner of the committee on a par with the Commission, able to ask for opinions about legislation in progress. The issues involved are so important, because the European Union is not founded on the market alone, but also on human rights, and human rights are profoundly bound up with ethics.
Mr President, ladies and gentlemen, we are seeing the typical Friday effect, as Parliament starts to break up and we are reduced to fewer and fewer Members. Therefore I shall be very brief, especially since I have the feeling that Mr Liese or Mr Casini have already expressed, very clearly, what the opinion of our committee is.
We are in favour, in principle, of extending the mandate, but we are also quite clearly in favour of strengthening Parliament's influence on this advisory committee, and of strengthening cooperation accordingly, because we as a Parliament also have to act as a sort of conscience within the European Union. The results produced by the group of advisers so far do not show that the group is fulfilling this function. We therefore have a very important task in front of us. I just wanted to add that point.
Mr President, a couple of years ago we as a Parliament rejected the first proposal put forward by the Commission on genetic patenting, and rightly so in my view, because that proposal did not contain an ethical dimension. I recall being in the Chamber when that vote was taken and I assumed, perhaps rather naively, that when the Commission reconsidered the whole issue of genetic patenting it would come back with a new proposal which would contain a proper ethical dimension. Sadly, so far at least - although next week there is a vote in the Committee on Legal Affairs and Citizens' Rights - we have yet to see a Commission proposal which includes an ethical dimension.
Dolly the sheep, however, changes everything. Dolly has nothing to do with genetic patenting, I concede that, but it has concentrated our mind wonderfully on the ethical issues of biotechnology. If it is possible to clone a sheep, it will obviously be possible eventually, whether it is this year or in ten years' time, to clone a human being. When we start going down that road, do we play games? Do we allow a human being to be created in the way that Dolly was created and decide then that we have made a mistake? And do we then kill that human being? That is the ethical dilemma.
Although I can understand why people say that there is no common ethics across the European Union because we all come from different backgrounds, there are some areas where I am confident that we can reach a common cause. That should be the function of an ethical committee when established, because I recognize - and it is important that this be said - that biotechnology is the way forward for medicine in the future. If it is possible now - and I am told it is - to identify the gene which gives women a propensity to breast cancer, and within five years we will see an elimination of the gene which gives men a propensity to prostate cancer, then, clearly, we must take that kind of advance forward. We have to face it.
I have heard and seen on many radio and television programmes what I regard as naive scientists say: ' why should anyone wish to clone human beings?' I can only recall what happened in the dark days between 1933 and 1945 when the eugenic principle was adopted and put into cruel effect in Germany. So we have to be very careful before we accept that there is not going to be any ethical dimension whatsoever.
I have tabled Amendment No 177 to the Rothley report. A compromise has been put forward, which is not yet acceptable. What I want to see is the establishment of an ethical committee which would not just meet annually and report but be in a position to spot trends. It is important to do that to keep abreast of scientific development.
Mr President, I would also like to say thank you for this interesting and valuable debate. As I have said, the Commission is quite prepared to extend the group's mandate until the end of the year. Parallel with this we intend to discuss, within the Commission group responsible for ethical matters, how we will continue this work and what the composition and nature of the mandate will be. We ask that we may come back to you on this.
The debate is closed.
We now proceed to the vote.
Motion for a resolution (B4-0484/97) by Mrs Gebhardt and Mr de Clercq, on behalf of the Committee on Legal Affairs and Citizens' Rights, on extending the mandate of the Group of Advisers on the Ethical Implications of Biotechnology: approved.
Mr President, I voted in favour of the motion by the Committee on Legal Affairs and Citizens' Rights, because it was considerably improved by the amendment proposed by Mr Liese. I would also like to point out to Mrs Breyer, however, that this is not a motion from the Socialists and the European People's Party, but a motion from the Committee on Legal Affairs and Citizens' Rights, and I would like to say that I very much agree with her assessment of the notorious recommendation No 9, and I regret the fact that what she said, some of which was justified, was not submitted in the form of an amendment to the Legal Committee's motion - because then we could have voted in favour of it - but was moved as a separate motion. I would therefore ask that next time you make it possible for us to support your views by proposing an amendment.
Europe Agreement with Bulgaria
The next item is the report (A4-0199/97) by Mrs Erika Mann, on behalf of the Committee on External Economic Relations, on the draft Council and Commission Decision on the position to be taken by the Community within the Association Council established by the Europe Agreement between the European Communities and their Member States of the one part, and Bulgaria, of the other part, signed on 8 March 1993, with regard to the adoption of the necessary rules for the implementation of Article 64(1) (I), (II) and (2) of the Europe Agreement (COM(95)528-4390/96 - C4-0089/97-95/0295(CNS))
Mr President, you have read out the title of the report quite correctly, and I should like to draw the attention of LL Members to the fact that a journalist, very amused, said to me, ' If you people in Europe always invent titles like that, then you should not be surprised if no one understands the content of these things, because they are much too complicated, and nobody can understand what you are talking about!' . However, I can reassure all Members who are present that it is not really so complicated at all. It is, in fact, nothing more than an adjustment to the competition rules between the European Union and the Republic of Bulgaria. I think we should really give some thought to the question of why we invent such complicated titles. They also have their attractions, and in any case it is a matter of setting out the framework of the implementation provisions that are necessary in order to make this adjustment.
The European Union and the Republic of Bulgaria have concluded a European Association Agreement, which came into force on 1 February 1995. The purpose of the agreement is to establish an association between the two partners to prepare Bulgaria for membership of the European Union. Incidentally, Bulgaria applied for EU membership on 16 December 1995, requesting that formal accession negotiations begin at the end of 1997.
I should like to remind you that in July the Commission will be submitting a proposal to the European Parliament, with regard to how these accession negotiations should proceed and which countries should be involved. To that extent, it is also essential that we should reach agreement on this question today. I should therefore like to ask all Members of Parliament present to vote in favour of this report.
In addition - and this is also important - not until seven years after the fall of Communism did the turning point come in Bulgaria. Only after the victory by the United Democratic Forces did Bulgaria turn openly to the West and say that it wanted to be a member of the European Union.
Even more difficult is the question of how membership of NATO might look in future. We known that there is still intense debate on this issue, including in Bulgaria itself.
The so-called free-trade agreements also make it possible to create a free-trade zone on an asymmetrical basis. This means that we will open up our market earlier than, and to a different extent from, what we expect from the Bulgarian side.
In order to ensure that the free-trade zone functions successfully, and to make it easier for Bulgaria to adjust to the European Union, thus making EU membership possible, the European (and interim) agreements, for which the European Union alone is responsible, and which have been concluded with all the countries of Central and Eastern Europe, contain detailed basic rules on competition, which are virtually identical to those contained in the EC Treaty.
The purpose of the Association Agreement is to adjust national competition law of the countries of Central and Eastern Europe, to bring it into line with the Community law of the European Union. This is the subject of the report that we shall be voting on today. For this to be possible, a package of implementing provisions under Article 64 of the Europe Agreement will have to come into force. This also has to be done - and I think that this is quite right - before the Association Council takes its decision, and this means that a joint position must be adopted by the European Union. The European Parliament has to be consulted - and I should just like to mention this here - on the basis of Article 87 in conjunction with Article 228(2) and (3). This consultation is, moreover, compulsory. The implementing provisions must be completed within three years of the date on which the Europe Agreement comes into force.
These implementing provisions - and this is really something very exciting - contain all the rules, as I have already mentioned, all the competition provisions that are set out in the EC Treaty. It is a question of adjusting Bulgarian national competition law to bring it into line with competition law in the European Union. It is a matter of recommending, observing and developing an effective competition policy. This is also the key that will ensure that all the CCEEs are able to create an effective market economy.
This is necessary so that they can allow effective access to their markets and, of course, so that they can gain access to our markets. Part of this effective competition policy will consist of a legal framework, and then the implementation of competition policy, and then of course control. The authority responsible on our side is Directorate General IV, and on the Bulgarian side it is the Competition Protection Commission.
Allow me to make a comment here. I believe that we cannot keep on loading more and more responsibilities onto Directorate General IV, without at the same time asking ourselves whether Directorate General IV should have more staff. As we know, it already has a wide range of tasks to carry out, and it is no longer in a position to carry out these tasks in detail, and as thoroughly as it needs to. We, as the European Parliament, will soon have to ask ourselves what recommendations we might make in order to change this situation as quickly as possible.
One of the basic principles of competition policy is notification, in other words, an indication must be given of everything that is compulsorily notifiable, in the context of competition policy, both on the Bulgarian side and also on the side of the European Union. Another of these basic principles is the responsibility - as I have already mentioned - of a competition authority, to ensure that it is possible for information to be sought by both sides, as well as the exchange of secret and confidential information, and the range of group exemptions that are available. Then again, there is the principle of ensuring that arrangements are made concerning the way in which less important procedures are handled, and of ensuring that the Association Council is always concerned to find acceptable solutions when there are problems. Finally, there is also the principle whereby, in a case that does not involve both competition authorities - in other words when only one competition authority is competent, that authority keeps the other competition authority informed about the details of the case in question.
As you can see, that is the normal framework and the normal range of options that we are used to working with in the European Union. We also know how important these have become now: we only have to look at the rows and disputes that have arisen, in the case of Boeing, for example, and in many other cases as well. We know that we need a basis for trust, and we need a common basis for all the countries that are linked to the European Union within the framework of the Association Agreements, so as to ensure that there is a common competition policy within this framework. On the other hand, however, we also need a satisfactory, secure package, in order to be able to protect our interests in an international context.
This is going to become even more important in future. Naturally this includes fairness, in other words, it means that we tolerate and respect the fact that the CCEEs are in a process of political, economic and social transformation, and it means that we accept that they have other historically-determined prerequisites. We also tolerate the difference between France, Germany and England etc. All these things are involved in this package. This is why the procedure for the negotiations that will be taking place in the Association Council and between the individual competition authorities is so important.
The European Parliament has an important role to play, and I am always pleased about the fact that in the Committee on External Economic Relations we are competent to fulfil that function. Once again, may I ask you to vote in favour of its proposal, and to consult it often in future about this common competition policy.
Mr President, Mrs Gradin, ladies and gentlemen. It is better to be with one another than against one another. The friendly adjustment of Bulgaria's competition rules to bring them into line with the European Union is better than the possible use of trade-policy instruments against Bulgaria. That could be the leitmotiv of Mrs Mann's excellent report, which she has just presented to us and which we now have to come to a decision on.
The Group of the European People's Party also emphatically supports the proposal for a joint position by the Council. We agree that trade between the European Union and Bulgaria can be put on a fair footing by applying the proposed provisions, so that it can rapidly expand and improve. This adjustment to existing Community law is an important step along Bulgaria's not so easy path towards membership of the European Union. I therefore thoroughly support Mrs Mann's report.
However, perhaps I could just say something about the financial aid that we had do decide on this morning, without a debate, using the urgency procedure. We believe that ECU 250 million over a running time of 10 years is an excellent starting aid for the new Bulgarian government, which is making a determined effort to reform the public budgets and to create the legal framework conditions for a social market economy. The Prime Minister, Mr Kostov, and his Foreign Minister, in their talks with the Group of the European People's Party in Brussels last week, convinced us that the reforming powers that have come together in the new Democratic Union will quickly set about the task of modernizing the state and the economy. We have asked the Commission to provide the necessary assistance in a rapid and nonbureaucratic manner, and thus help the Bulgarian people to emerge quickly from a serious economic crisis and come closer to joining the European Union.
However, today, on 13 June, we really cannot see why the Commission did not consult the Committee on External Economic Relations immediately after the adoption of its submission on 22 May. The Committee on External Economic Relations would not have had any difficulty, at its meeting in May, in drawing up a report, and submitting it today. Such negligence on the part of the Commission will not be tolerated by Parliament in future. May I also ask Mrs Gradin, very nicely - she is, after all, not responsible for this - to ask Mr Van den Broek and Sir Leon Brittan to consult us quickly, in future, on similar cases, and to ensure that this farce of a procedure is not repeated.
Mr President, adoption of this report, of this very precise and lucid report by Mrs Mann, presents no particular difficulty. It covers the implementation of competition rules to prevent distortions in trade with Bulgaria.
What is important, however, Mr President, is the message which goes out to the Bulgarian authorities along with adoption of the report. Mr Schwaiger has referred to the package that has been put together to cover the financial needs of the restructuring of the Bulgarian economy. We should remember that the European Union is not the only body which is contributing to the restructuring of the countries of Central and Eastern Europe, and thus of Bulgaria, and that the concessions that the European Union has already made in the agreements that have been concluded, even though they accelerate access for those countries to the European Union, to the Community market, in the industrial products sector, constitute only a relative advantage because the overall framework of relations is shaped out in a much more general form by the GATT agreements. Thus we ourselves are dealing with individual aspects.
What I think is of much greater importance, Mr President, is the message that must be sent to Bulgaria, and to the Bulgarian people directly, concerning the question of membership of the European Union. As you know, eventual membership of the Union is a main policy aim of the Bulgarian Government, and it is only on the basis of such a policy and institutional resolution of the problems that these agreements can have real content. Because if we simply conclude one separate agreement after another, to be implemented as per the case and in the absence of an overall political framework through which their proper implementation can be secured, we shall be simply be approaching matters in an ad hoc fashion rather than on an overall basis.
Since membership of the European Union is a main policy aim of nearly all of the Bulgarian democratic parties, I think that agreements of this type are definitely likely to culminate in membership negotiations and eventual membership and that that in itself serves as a guarantee of their implementation.
Mr President, we support Mrs Mann's report, which makes it abundantly clear that the same conditions must be created for all the associated candidate countries. I believe that this is absolutely essential, because our expansion policy and our policy towards Eastern Europe are at risk of coming up against a dead-end, as a result of our selecting, in a most extreme fashion, certain preferred candidates, thereby creating a larger group of wallflowers. I am against this, because things are never clearly black and white, but rather various shades of grey. We have only to look at what happened yesterday, in the Mixed Committee consisting of the Czech Parliament and the European Parliament, where they had such difficulty, in connection with the new levies that have to be paid, in getting the Czech Republic to undertake to give securities on the basis of European law and the Association Agreements currently in force, to see that even those who are first in the queue can still have problems.
On the other hand, we have hardly talked about Bulgaria at all, and I am of the opinion that we should really bring about equality of competition, and we should, above all, make it clear that the European Union, as we understand it, is not a community of laws, and that Community law, including within the framework of the Association Agreements, only has to be observed after accession, and it is simply not acceptable that Community law can be broken in the pre-accession phase.
This is why it is so important to take into consideration competition law. This is why it is so important to create fair conditions for Bulgaria and not to give her the Cinderella treatment!
Mr President, let me begin by congratulating Mrs Mann on her report on the rules of competition under Article 64 in the European Agreement with Bulgaria. The final decision, as has already been said, will be taken by the Association Council EU-Bulgaria. When it is adopted, in the form of a resolution, it will mean another important step towards the European Agreement and Bulgaria's preparations for future membership of the European Union.
The decision defines the grounds for a healthy competition policy. It also provides a framework for cooperation between the competition authorities in Bulgaria and the Commission. It even includes regulations for resolving potential conflicts.
The Commission shares the Honourable Member's view that agreements are needed on how the State subsidy regulations are to be implemented. Strictly speaking, this is not covered in this proposal as it forms part of separate legislation. The Association countries and the Member States are currently negotiating this legislation in the Council. Negotiations on state subsidies have proved far more complicated than the proposal which we are discussing here today. The Commission and the Council working party have thankfully reached an agreement on the implementation of a first round of state subsidy regulations for Czechoslovakia. So we will be able to use the Czech regulations as an illustration in the continuing negotiations.
Mr President, the rapporteur maintains that the Council and Commission's proposal, particularly point 7, does not include regulations on the control of company mergers, i.e. merger control . Let me clarify the position: The first proposal did not raise this issue. But it is present in the current document. In October 1996, the Commission took the decision to introduce a separate point No. 7 specifically to cover the merger of companies.
Let me conclude by once again thanking Mrs Mann for her constructive and positive report.
Mr President, I should just like to come back on the point raised by Mrs Gradin. You are quite right: merger control is also included. I forgot to mention it. It is not yet included in my report. Please excuse me.
However, I must also say that the procedure by which we all receive documents, is very difficult. What I mean is, that we ought to have obtained information about the subsequent negotiations that you conducted whilst the old report was still being discussed. Usually, we Members of Parliament arrange things so that we go to the Commission and ask what negotiations are currently in progress. However, as you can see, in some cases it happens like this. I hope you will forgive us. We had actually already corrected it in this form in the debate in committee.
The debate is closed.
We shall now proceed to the vote.
(Parliament approved the legislative resolution)
Norwegian salmon dumping
The next item is the debate on the statement by the Commission on the dumping of Norwegian salmon.
Mr President, on 1 June the Commission approved a package of measures, including a price floor, the prospect of standby dumping duties, an indicative export volume ceiling, an increased Norwegian export tax and tight enforcement procedures that will counteract the dumping and subsidization of Norwegian salmon on the European market and eliminate the damage caused to European salmon producers in the process.
Under the measures negotiated and agreed with Norway, Norwegian salmon exporters will respect a minimum price per kilo which, if broken, would automatically lead to the imposition of duties when selling to the European Union. There would also be an indicative ceiling on the rate at which Norway could increase exports over the next five years as well as an increase in Norway's own tax on salmon exports and a tight monitoring and enforcement regime to ensure that the terms of the agreement are upheld.
The negotiations followed an investigation which showed that Norwegian salmon was being dumped and subsidized between 1995 and 1996, harming the interests of the European, mainly Scottish, salmon farmers. The complainant industries in the Community have been fully informed of the context of this package and have given indications that they find it broadly satisfactory. The Commission is holding regular meetings with the Community industry in order to discuss all the practical aspects of implementation and monitoring of these measures.
The Commission has regularly informed the salmon subcommittee of the Committee on Fisheries of the details of this case, most recently at a meeting in Brussels last week. Throughout these investigations and subsequent negotiations with the Norwegian side, the Commission's main preoccupation has always been to protect the Scottish and Irish salmon farmers from unfair trading practices. The Commission is aware of the difficult situation in which salmon farmers in the Community located in rural and often depressed regions find themselves.
Having given serious consideration to the situation, the Commission considers that the package of measures on offer, which has been the object of extensive negotiations with Norway, constitutes an effective defence of the interests of the Community industry. A five-year period of price stability and increased opportunities to compete under free and fair conditions can now be looked forward to.
Briefly, the package consists of the following measures: minimum price undertakings. Norwegian salmon exporters will undertake to sell into the European Union market above an agreed minimum price per kilo. This minimum price will operate for five years. Norwegian exporters will have to show that their weighted average price over the three-month period does not fall below this price floor. Furthermore, it cannot fall below 85 % of the minimum price on any single transaction. There will be a review clause to take account of market changes. As in all anti-dumping cases, each party including the Commission and the complainants retain the right to request or initiate a review. If a Norwegian exporter does not respect the minimum price, he will be liable to pay anti-dumping and anti-subsidy duties that will be on standby.
The Commission will shortly propose the standby duties to the Council. They will apply to all those Norwegian salmon exporters who do not sign the agreement. Those who do not sign will get an exemption, but this will become null and void if they fail to comply with the price floor. The Commission has already received statements from a number of Norwegian salmon exporting associations, saying they will urge their members to adhere to the minimum price.
There will be an indicative ceiling on the increase of Norwegian salmon sales over the next five years. 1997 sales may not exceed 1996 sales by more than 11 % or by 10 % for every year thereafter up until 2002. The salmon market has, in fact, expanded by an average of 18 % a year for the last four years. The Norwegian authorities will increase their own export tax on Norwegian salmon from 0.75 % to 3 %. This will rise to 6 % if the export ceiling is breached.
Monitoring and enforcement of the agreement will be tight, especially regarding the minimum price. The Commission will have the right to examine the accounts of any Norwegian salmon exporter to make sure that prices quoted are not artificially high in relation to the real ceiling price. Furthermore, the Commission will be empowered to check this against the accounts of related importers.
Statistics on export volumes and prices will be provided on a weekly basis and there will be regular consultation between the Commission and the Norwegian Government to examine general and specific questions arising from the salmon market and to ensure that the terms of the agreement are respected.
Mr President, I thank the Commissioner for that very full explanation of the problem. The only difficulty is that it is a bit late. What she read out to the House was contained in the press release which the Commission issued after the negotiations. Time and time again some of us in this House, particularly in the Committee on Fisheries, are told after the event. Under Article 90 of the Rules of Procedure of this House, the Commission is duty bound to consult with us on international agreements. This House has the right of dissent from these agreements. Is the Commission going to bring forward something in writing?
Yesterday, for example, we had in Parliament a Norwegian delegation discussing this. Those on the European side were somewhat handicapped in that they did not have before them the evidence which the Commissioner has just read before this House.
The Commissioner, Sir Leon Brittan, has behaved abominably over this issue. He has not taken this House into his confidence, which he should have done. We have been ignored and slighted; we have read about what has been happening in the newspapers. It is not good enough for the European Parliament, which was responsible for significant agreements. Neither the Rex Committee nor the Committee on Fisheries have had a major exposition on this matter by Sir Leon Brittan whereas some other committees have had some discussion. The Commission has to learn some lessons from this issue.
I am leaving the question of the dangers and problems created for the Scottish and Irish industries to others in this House. I want to concentrate on the comitology aspect. We are not happy about what has happened in this event. I would like to make this point most forcibly, but Sir Leon Brittan is globetrotting somewhere else today and is not here to give us an explanation.
Thank you, Mr President, and thank you, Commissioner, for your statement. I would like to congratulate Alan Macartney for his dexterity in keeping this matter before you as a Commission and making sure that we got a statement today. Alan Macartney deserves our thanks too.
Madam Commissioner, you have just said to us that the producers in the European Union seem to be relatively happy with the outcome of the decisions that have been taken by the Commission and Norway. Well they would be would not they? Anything would be better than what they have been facing in the recent past. They were faced with bankruptcy and anything was going to be a relief to them. I do not know that the statement that we hear from you is really going to be best for the future of salmon producers within the European Community. A minimum price will certainly help, but it will also help the Norwegians. They are going to know that they are going to get a satisfactory price for what they send into the Community yet they are still going to get their subsidies in Norway. There is nothing to stop the Norwegian Government still assisting their producers and making an even more unlevel playing field.
You then say that there are going to be tight enforcement procedures. I hope that is true. I hope that is going to be followed through properly because what has happened in the past is that Norway has sent salmon into countries such as Denmark at the minimum price, and it was then processed and came out of those factories at a very much lower price than it originally went in. That is where all the problems have actually arisen. I hope that you will follow through on the tight enforcement procedures and make sure that does not happen in future.
My great concern is that Norway has had the advantage of expanding its salmon farming quite considerably in recent years. We now recognize, as your report has done, that there was some undermining of the European market and the Norwegians were able to gain market share when our own producers did not have that opportunity. I am now concerned for the future that those salmon producers in Norway have reached such a size and economic value that they are in a very strong position to start buying up some of the companies in the peripheral areas of the European Community. If that were to happen it would be a travesty and the European Commission would be indicted for allowing that to happen.
Mr President, it is good to have the Commission statement, and I thank Mrs Gradin for coming and making it.
What many Members who have no direct interest in the salmon industry have asked me at the last couple of part-sessions is: how can it be that a non-member of the EU can have such a good deal at the expense of producers within the European Union? If you are in any doubt, ask any Norwegian who is involved in the industry for their reaction to the deal. In the words of one correspondent who telephoned Norway immediately afterwards, they are 'cock-a-hoop' that they have escaped punitive duties. I hear from other sources, including the Norwegian Ambassador to the EU, that he is very happy with the agreement. The Norwegians' happiness must be at the expense of what should have happened, namely the automatic imposition of duties on 1 June by the Commission. That was the alternative. Everything that is said in this immensely complicated package has to be measured against the dissatisfaction at finding out that the Norwegians, who have been found guilty of subsidy and dumping, are getting out of gaol, so to speak, or certainly escaping a fine.
There are still one or two questions to be answered, and I am not sure whether Mrs Gradin can answer them today. They certainly have to be answered as soon as possible.
One is the point about still having to go to the Council and then to the Commission before any action can be taken. If any Norwegian producer is in transgression of the rules, there still has to be a decision by the Council authorizing the Commission; there then has to be a subsequent decision by the Commission authorizing, as I understand it, Sir Leon Brittan's Directorate-General to impose the duties. So instead of 1 June, I presume it will be the end of September before one can realistically expect anything, and then only provided there are no hiccups. This is the package and the delay is the price paid by the industry.
To emphasise yet again, as Mrs Gradin and others have pointed out, it is the vulnerable peripheral communities who will pay that price and the Norwegians will be laughing all the way to the bank.
The debate is closed.
Adjournment of the session
Ladies and gentlemen, allow me to thank the Presidency's services for their cooperation. I must also add that there was an inexplicable gap in our hemicycle at the last two part-sessions: Mr von Habsburg was not here. All became clear when we learned that he had had an accident. Fortunately, he has recovered quickly and we are thankful for that. I am particularly happy to have him here every Friday, dignifying our sittings.
Thank you all for your cooperation. Today it was particularly welcome as I have succumbed to a spring bout of pharyngitis, but at least it has reminded me how sensitive I am to the Spring, and that is no bad thing.
I declare adjourned the session of the European Parliament.
(The sitting was closed at 11.38 a.m.)